 


113 HR 3042 IH: Taking Hold of Regulations to Increase Vital Employment In Energy Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3042 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Murphy of Pennsylvania introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the use of the social cost of carbon in any regulatory impact analysis until a Federal law is enacted authorizing such use. 
 
 
1.Short titleThis Act may be cited as the Taking Hold of Regulations to Increase Vital Employment In Energy Act. 
2.Prohibition on use of social cost of carbon in analysis 
(a)In generalNotwithstanding any other provision of law or any executive order, no Federal agency may use the social cost of carbon in order to incorporate any social benefits of reducing carbon dioxide emissions in any regulatory impact analysis unless and until a Federal law is enacted authorizing such use. 
(b)DefinitionIn this section, the term social cost of carbon means the social cost of carbon as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013, or any successor or substantially related document, or any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year. 
 
